PER CURIAM.
Charles Finn, M.D., appeals from an order imposing monetary sanctions upon him in connection with his participation as an independent medical examiner in a personal injury case. Because Dr. Finn was not properly served with timely notice of the hearing, we reverse.
*385In this case, the notice of hearing on the motion for sanctions was served by process server to Dr. Finn’s office on March 6, 2006, at 2:25 p.m. The hearing was scheduled for March 9, 2006, at 9:15 a.m. This effectively allowed Dr. Finn, a nonparty to the underlying litigation, two working days’ notice to obtain counsel and prepare for the hearing. Florida Rule of Civil Procedure 1.090(d) requires that notice of a hearing be served “a reasonable time before the time specified for the hearing.” Under the facts of this case, we find that two days’ notice to a nonparty to the underlying proceeding was insufficient. Cf. Harreld v. Harreld, 682 So.2d 635, 636 (Fla. 2d DCA 1996).
Because we conclude that the trial court’s order imposing sanctions upon Dr. Finn must be reversed due to inadequate notice, we decline to comment on the other issues raised in his appeal.
Reversed and remanded for proceedings consistent herewith.
DAVIS and VILLANTI, JJ., and SCHOONOVER, JACK R., Senior Judge, Concur.